     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 1 of 8 Page ID #:581



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANNA P. FARIAS-EISNER (Cal. Bar No. 322791)
 4   Assistant United States Attorney
     General Crimes Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone:     (213) 894-2170
 7        Facsimile:     (213) 894-6269
          E-mail:        anna.farias-eisner@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                   No. CR 19-00680-JFW
13
                Plaintiff,                       ORDER SETTING FORTH FACTUAL
14                                               FINDINGS PURSUANT TO
                     v.                          THE CARES ACT
15
     MARIA LUISA HENAO,
16
                Defendant.
17

18

19        The Court, having read and considered the parties’ stipulation
20   filed on or about June 6, 2020, regarding request for an order
21   setting forth factual findings regarding the necessity of proceeding
22   by video teleconference in this case, hereby issues the following
23   factual findings:
24        (1)   On March 13, 2020, the President of the United States
25   issued a proclamation declaring a National Emergency in response to
26   the COVID-19 (Coronavirus Disease) pandemic.
27        (2)   The Governor of the State of California declared a
28   Proclamation of a State of Emergency to exist in California on March
                                             1
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 2 of 8 Page ID #:582



 1   4, 2020.   Health Officers from Los Angeles, Riverside, Orange, San

 2   Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties

 3   subsequently issued local emergency orders and proclamations related

 4   to public gatherings.

 5        (3)   To date, several thousand people within the Central

 6   District of California have been confirmed to be infected with COVID-

 7   19 and the number of those infected continues to rise, causing an

 8   emergency pandemic.

 9        (4)   In their continuing guidance, the Centers for Disease

10   Control and Prevention and other public health authorities have

11   suggested the public avoid social gatherings in groups of more than

12   10 people and practice physical distancing (within about six feet)

13   between individuals to potentially slow the spread of COVID-19.                The

14   virus is thought to spread mainly from person-to-person contact, and

15   no vaccine currently exists.

16        (5)   These social distancing guidelines -- which are essential

17   to combatting the virus -- are generally not compatible with holding

18   in-person court hearings.

19        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

20   Relief, and Economic Security Act (“CARES Act”), which authorized the

21   Judicial Conference of the United States to provide authority to

22   Chief District Judges to permit certain criminal proceedings to be

23   conducted by video or telephonic conference.

24        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

25   Conference of the United States finds that emergency conditions due

26   to the national emergency declared by the President under the

27   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

28   Coronavirus Disease 2019 (COVID–19) will materially affect the

                                           2
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 3 of 8 Page ID #:583



 1   functioning of either the Federal courts generally or a particular

 2   district court of the United States, the chief judge of a district

 3   court . . . specifically finds, upon application of the Attorney

 4   General or the designee of the Attorney General, or on motion of the

 5   judge or justice, that felony pleas under Rule 11 of the Federal

 6   Rules of Criminal Procedure and felony sentencings under Rule 32 of

 7   the Federal Rules of Criminal Procedure cannot be conducted in person

 8   without seriously jeopardizing public health and safety, and the

 9   district judge in a particular case finds for specific reasons that

10   the plea or sentencing in that case cannot be further delayed without

11   serious harm to the interests of justice, the plea or sentencing in

12   that case may be conducted by video teleconference, or by telephone

13   conference if video teleconferencing is not reasonably available.”

14        (8)   On March 29, 2020, the Judicial Conference of the United

15   States made the appropriate findings as required under the CARES Act,

16   finding specifically that “emergency conditions due to the national

17   emergency declared by the President under the National Emergencies

18   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

19   Disease 2019 (COVID-19) have materially affected and will materially

20   affect the functioning of the federal courts generally.”

21        (9)   On March 29, 2020, the Chief Judge of this District also

22   made the appropriate findings as required under the CARES Act,

23   finding “that felony pleas under Rule 11 of the Federal Rules of

24   Criminal Procedure and felony sentencings under Rule 32 of the

25   Federal Rules of Criminal Procedure cannot be conducted in person

26   without seriously jeopardizing public health and safety.           As a

27   result, if judges in individual cases find, for specific reasons,

28   that felony pleas or sentencings in those cases cannot be further

                                           3
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 4 of 8 Page ID #:584



 1   delayed without serious harm to the interests of justice, judges may,

 2   with the consent of the defendant or the juvenile after consultation

 3   with counsel, conduct those proceedings by video conference, or by

 4   telephonic conference if video conferencing is not reasonably

 5   available.”

 6        (10) Through this order, I now find that the guilty-plea hearing

 7   in this case cannot be further delayed without serious harm to the

 8   interests of justice.     My specific reasons are as follows:

 9              a.    On March 23, 2020, the Chief Judge of this District

10   activated the Continuity of Operations (“COOP”) Plan for the Central

11   District of California.

12              b.    Under the COOP Plan, all of the Courthouses of the

13   Central District of California are closed to the public except for

14   hearings on criminal duty matters.        Hearings by video and telephonic

15   conference may be held by individual Judges in certain criminal

16   matters, but Judges have no discretion to hold in-person hearings.

17              c.    All the District Judges in this District have extended

18   the activation of the COOP Plan through and including June 22, 2020.

19   As a result, no Judge in this District will be able to hold any

20   criminal trials or in-person hearings in criminal or civil cases

21   until June 23, 2020 -- at the earliest.

22              d.    On April 9, 2020, the Judicial Council of the Ninth

23   Circuit declared a judicial emergency in this District pursuant to 18

24   U.S.C. § 3174(d).     The Judicial Council declared this emergency

25   because, among other reasons, the Central District of California is

26   one of the busiest judicial districts in the country.

27              e.    As described in the report accompanying the Judicial

28   Council’s declaration, this District currently ranks 3rd in the Ninth

                                           4
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 5 of 8 Page ID #:585



 1   Circuit and 12th nationally in weighted filings, with 692 weighted

 2   filings per judgeship for the 12-month period ending December 31,

 3   2019.   Considering the 10 judicial vacancies, the adjusted weighted

 4   filings per judge is 1,076.      Overall, the total civil and criminal

 5   filings in the District reached 16,890 in 2019.

 6              f.    Prior to the Judicial Council declaring the judicial

 7   emergency, the number of criminal cases filed by the U.S. Attorney’s

 8   Office had risen substantially over previous totals.           The USAO has

 9   represented that the number of AUSAs in the Central District is at an

10   all-time high, and that the USAO will soon have approximately 220

11   AUSAs to prosecute criminal cases.

12              g.    This District is authorized 27 permanent judgeships,

13   one temporary judgeship, and has 10 vacancies, the oldest of which

14   has remained unfilled since 2014.         All are categorized as judicial

15   emergencies.    There are eight nominees pending, but due to the COVID-

16   19 pandemic the status of confirmation hearing dates remains

17   uncertain. Seven active district judges are eligible to take senior

18   status or retire immediately.

19              h.    Since 2011, this District has requested anywhere from

20   8 to 13 additional judgeships.       The District has not received any

21   additional permanent or temporary judgeships since 1990.

22              i.    As the Judicial Conference concluded, the

23   exceptionally large number of cases pending in this District

24   represents an emergency.      A vacancy on a district court is generally

25   considered an “emergency” if the court’s “weighted filings” exceed

26   600 per judgeship.     The Central District of California’s weighted

27   filings, 692 per judgeship (61 percent above the Conference

28

                                           5
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 6 of 8 Page ID #:586



 1   standard), are high enough for each Judge’s caseload to be deemed an

 2   emergency.

 3                j.   In normal times, these extreme caseloads can interfere

 4   with the prompt resolution of cases and administration of justice in

 5   this District.    In an October 2019 letter to the White House and

 6   Congress, the Chief Judge of this District warned that “[a]s alarming

 7   as this is, the situation may well worsen.         Many of the active

 8   district judges on the Court who are eligible to retire continue to

 9   serve, despite the ever growing workload.         If all of them chose to

10   retire, only eleven active judges would remain, putting at grave risk

11   our Court’s ability to serve the millions of people in the Central

12   District.”

13                k.   The ongoing COVID-19 pandemic will only exacerbate

14   these serious problems.      As described in an April 9 Bloomberg article

15   entitled “Short-Benched U.S. Trial Courts Face Post-Pandemic Crisis,”

16   districts with high caseloads and a large number of judicial

17   vacancies -- such as this District -- will be challenged to deal with

18   the huge backlog of trials, hearings, sentencings, and other matters

19   once normal operations resume.       In an email to Bloomberg commenting

20   on this article, the Chief Judge of this District agreed that the

21   Central District of California will have a “significant backlog of

22   trials” when normal operations resume.        She further expressed that

23   the Judicial Council’s recent declaration was “critical for us, given

24   that all ten of our district judge vacancies have been declared

25   judicial emergencies, and that we have an extremely heavy caseload.”

26                l.   Given these facts, it is essential that Judges in this

27   District resolve as many matters as possible via video teleconference

28   and telephonic hearing while the COOP Plan remains in effect.            By

                                           6
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 7 of 8 Page ID #:587



 1   holding these hearings now, this District will be in a much better

 2   position to work through the backlog of criminal and civil matters

 3   once in-person hearings resume.

 4        (11) I therefore conclude that the guilty-plea hearing in this

 5   case cannot be further delayed without serious harm to the interests

 6   of justice.    If the Court were to delay this hearing until it can be

 7   held in-person, it would only add to the enormous backlog of criminal

 8   and civil matters facing this Court, and every Judge in this

 9   District, when normal operations resume.

10        (12) In addition, in this specific case, the guilty-plea hearing

11   cannot be further delayed without serious harm to the interests of

12   justice because prolonging the case unnecessarily would be unfair to

13   the victims and would delay any restitution order, and because

14   defendant is currently detained pending further proceedings.

15        (13) The defendant in this case consents to proceed with her

16   guilty-plea hearing by video teleconference.         Defendant also

17   understands that, under Federal Rules of Criminal Procedure 32 and

18   43, as well as the Constitution, she may have the right to be

19   physically present at this hearing.        Defendant understands that right

20   and voluntarily agrees to waive it and to proceed remotely by video

21   teleconference.    Counsel joins in this consent, agreement, and

22   waiver.

23        (14) At such video teleconference, the Court will confirm these

24   waivers.

25   //

26   //

27   //

28   //

                                           7
     Case 2:19-cr-00680-JFW Document 113 Filed 06/08/20 Page 8 of 8 Page ID #:588



 1        (15) Based on the findings above, and my authority under

 2   § 15002(b) of the CARES Act, the guilty-plea hearing in this case

 3   will be conducted by video teleconference on June 12, 2020 at

 4   8:00 A.M., if at the outset of such hearing, defendant makes a

 5   knowing and voluntary waiver of her right to an in-person hearing.

 6

 7        IT IS SO ORDERED.

 8

 9    June 8, 2020

10    DATE                                     THE HONORABLE JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
11

12

13   Presented by:

14
           /s/
15   ANNA P. FARIAS-EISNER
     Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           8
